Citation Nr: 0513369	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1979 to 
December 2000.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2001, a 
statement of the case was issued in January 2002, and a 
substantive appeal was received in September 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 

The veteran testified before a RO hearing in December 2001.  
This case was remanded by the Board in October 2003 for 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran initially appealed the denial of his 
claim for entitlement to service connection for hemorrhoids, 
however, that claim was granted by a January 2005 decision.  
Since the decision was a full grant of benefits for that 
issue, it is no longer before the Board.


FINDINGS OF FACT

1.  The veteran's low back disability was manifested in 
service.  

2.  There is no medical diagnosis of a current, chronic 
shoulder disability, including a disability involving the 
bilateral rotator cuff.

3.  The veteran does not currently suffer from bronchitis or 
any related disability. 


CONCLUSIONS OF LAW

1.  Low back disability was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  Shoulder disability, including a disability involving the 
bilateral rotator cuff, was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).     

3.  Bronchitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2004 
RO letter have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the RO letter the appellant was advised 
of the types of evidence VA would assist in obtaining as well 
as the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the April 2004 VCAA letter 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

In this case, the RO's decision to deny the claim in 
September 2001 came before passage notification under the 
VCAA.  It is arguable that the VCAA notice was not timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.

After the rating action on appeal was promulgated, the RO did 
provide notice to the claimant in the April 2004 RO letter 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran was further assisted by 
being provided a VA examination.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on this claim have been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records, and VA medical examination with diagnoses.  
Since the appellant was afforded a VA examination with 
opinion in connection with his claim, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with these issues.

Criteria and Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, such 
as bronchiectasis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Low Back Disability

The veteran was treated for back pain several times in-
service beginning in 1980.  There does not appear to be a 
separation physical in 2000, however, the veteran filled out 
a medical assessment in July 2000.  On his medical assessment 
the veteran indicated he had not always sought treatment for 
his recurrent back pain.  The veteran was treated in March 
1995 for a flare up of back pain and he was given a spine X-
ray.  The March 1995 Radiologic Examination Report indicated 
"some mild joint space narrowing at L4-5 and small anterior 
osteophytes of the L3 and L4 disc space margins but otherwise 
no significant abnormalities seen."  Since the veteran 
continued to complain about back pain he was given another X-
ray in August 2000.  This X-ray revealed "five non rib 
bearing vertebral bodies.  The alignment of the lumbosacral 
spine is unremarkable.  There is mild disc space narrowing at 
L4/5.  Anterior spur formation is seen."  The impression of 
the August 2000 Radiologic Examination Report was mild 
degenerative changes most pronounced L4/5.     

The veteran was given a VA examination with another X-ray in 
March 2001.  The VA examiner found no evidence of painful 
motion, no muscle spasms, and no tenderness or weakness.  The 
veteran had full range of motion for his back upon 
examination.  The examiner found no ankylosis, no pain, and 
no limitation of motion based upon pain.  The spine X-ray 
revealed no subluxation, disc space normal, and minimal 
anterior spurs.  Spinous process, laminae normal was also 
found.  

The X-ray during service that revealed mild degenerative 
changes is most persuasive.  Although degenerative changes 
were not specifically noted on the March 2001 X-ray, the 
veteran is entitled to the benefit of the doubt under 
38 U.S.C.A. § 5107(b).  Consequently, the Board finds that 
the veteran that service connection is warranted for his 
degenerative changes at L4/5 discovered in-service.

Bilateral Shoulder Rotator Cuff  

Service medical records revealed treatment in October 1994 
for pain in both his shoulders.  The veteran was treated 
again in November 1994 for a left rotator cuff strain and he 
was given a bursa injection for the pain and instruction on 
exercises for his shoulder.  The veteran returned in December 
1994 for follow up and shoulder was much improved.  Treatment 
records also reflected an April 1997 treatment for left 
rotator cuff tendonitis and left shoulder tendonitis.  The 
veteran was treated in March 1998 for two weeks of right 
shoulder pain and the assessment was rotator cuff tendonitis.  
The examiner indicated that the right shoulder X-ray was 
negative.  As indicated above there appears to be no 
separation physical in the file.  The veteran failed to 
mention his shoulders in his July 2000 medical assessment.          

The veteran complained of pain in his shoulders at the March 
2001 examination.  The veteran also complained of shoulder or 
rotator cuff pain at the December 2001 RO hearing.  He 
explained that the left shoulder hurt worse than the right.

At the March 2001 examination the veteran's shoulders had a 
normal range of motion.  The examiner found no ankylosis and 
no pain bilaterally.  The examiner stated that the veteran's 
range of motion is not limited additionally by pain, fatigue, 
weakness, or lack of endurance.  The examiner opined that 
there was no diagnosis for either the left or right shoulder 
because there was no pathology to render a diagnosis.  The X-
ray of the left clavicle was normal with no osseous or soft 
tissue abnormalities and no subluxation.

It appears from the evidence of record that the veteran was 
treated for strains to his rotator cuffs in-service and that 
these injuries were acute in nature.  There is no evidence of 
a current shoulder disability.

When a claim is filed for entitlement to service connection, 
there must be an initial finding of a current, chronic 
disability.  Without a current disability there cannot be a 
service-connected disability.  See 38 C.F.R. § 3.303(a).  
While the Board notes the veteran's continued complaints of 
shoulder pain, the United States Court of Appeals for 
Veterans Claims has indicated that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Without a medical 
diagnosis of current shoulder disability, the veteran's claim 
must be denied.         

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision as to any issue on appeal.   

Bronchitis 

Service medical records reveal that the veteran was treated 
for bronchitis in June 1995.  The veteran did not mention 
anything about bronchitis or shortness of breath in his 
August 2000 medical assessment.

In the March 2001 VA examination the veteran complained that 
he had shortness of breath due to his bronchitis.  At the 
examination the veteran's pulmonary function test failed to 
reveal anything out of the ordinary.  The examiner found no 
diagnosis with regard to the veteran's claimed bronchitis 
because there was no pathology to make a diagnosis. 

At the December 2001 RO hearing the veteran again indicated 
that his bronchitis was chronic as he continues to have 
shortness of breath.  In a November 2001 treadmill exercise 
tolerance test the veteran did complain of shortness of 
breath.

Again, there is no evidence that the veteran has a current 
disability.  He was treated in-service but there has been no 
diagnosis since then.  The March 2001 examiner found no 
pathology to make a diagnosis.  Without a current disability 
there cannot be a service-connected disability.  See 
38 C.F.R. § 3.303(a).  The Board, therefore, finds that there 
is no current disability and no disability caused by the 
veteran's active service.    

The Board again considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision as to any issue on 
appeal.   




ORDER

Entitlement to service connection for low back disability is 
warranted.  To this extent the appeal is granted.  
Entitlement to service connection for a bilateral shoulder 
disability and bronchitis is not warranted.  To this extent 
the appeal is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


